DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (drawn to a method for interacting with object surface by using a wearable hand cover assembly), Species B (directed to the hand covering being a plastic bag), and Species D (directed to the fastener being a snap hook) in the reply filed May 17, 2022, is acknowledged.  In Applicant’s reply, all original claims 1-20 were canceled by Applicant via amendment, and new claims 21-31 are pending in this application.  An action on the merits follows.
Information Disclosure Statement
The listings of references in the specification at [0027] and [0028] are not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tapered opening” as recited in claims 23 and 29 must be shown (i.e., identified by reference character in the drawings) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “tapered opening” as recited in claims 23 and 29.
The use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application at [0028]. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  For example, the term could instead read “VELCRO® (i.e., hook and loop fasteners)”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “a tapered opening”.  It is unclear in which direction the opening is tapered.  For example, the opening could be tapered across the open proximal end of the hand covering or tapered in a direction from the open proximal end to an opposite closed end.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended for the taper to be across the open proximal end, it is suggested that the limitation instead read “a tapered opening tapered in a direction across the open proximal end”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 29 recites the same limitation as discussed above and is similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,487,766 to Evans (hereinafter, “Evans”) in view of GB 2,334,663 to Steptoe (hereinafter, “Steptoe”).
Regarding claim 21, Evans teaches a method for interacting with a surface (abstract), comprising: coupling a hand covering at a starting position to an item of clothing worn by a user (kitchen textile item for covering a wearer’s hand, i.e., an oven glove, is attached to clothing of a user via attachment device (1) in a first position; See Evans, abstract; page 2, lines 1-15).
That said, Evans is silent to explicitly disclosing the method steps of inserting a hand of the user into an open proximal end of the hand covering; extending the hand of the user towards and against an interior surface of the hand covering at a closed distal end of the hand covering to move the hand covering away from the starting position and towards the surface; engaging, via an exterior surface of the hand covering, the surface; and removing the hand of the user from the hand covering, wherein the hand covering is configured to automatically retract to the starting position, and it cannot be determined from the reference alone if the method steps are disclosed.
However, Evans does teach use of an oven glove by a user which at least suggests inserting a hand of the user into an open end of the oven glove to contact, in some way, an oven (i.e., engaging a surface of an oven with the oven glove).  Furthermore, Evans teaches extending the oven glove from the first position to a second position while in use and the glove automatically retracting back to the first position when not in use (See Evans, page 2, lines 1-15).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to consider inserting their hand into the oven glove of Evans in order to use it to engage a surface of an oven by moving their hand against an interior surface of the hand covering and subsequently removing their hand from the oven glove when not using the glove, as the operation of donning a glove by inserting a hand therein, engaging a surface with the gloved hand, and subsequently removing the hand from the glove when no longer required is a well-known concept.
That said, although Evans teaches coupling a hand covering, i.e., an oven glove, to an item of clothing, Evans does not explicitly teach coupling a cuff portion of the hand covering to a garment.
However, Steptoe, in a related retractable hand covering art, is directed to protective mitt attached to a user by a retractable chain (See Steptoe, Fig. 1; abstract).  More specifically, Steptoe teaches coupling a cuff portion of the hand covering to a garment (See Steptoe Fig. 3; mitt (1) is attached to a user’s garment proximate a cuff of the mitt via retractable chain (2)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the hand covering system of Evans to have the clip coupled at the cuff of the hand covering as disclosed by Steptoe.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the hand covering system of Evans to have the clip coupled at the cuff of the hand covering as disclosed by Steptoe so that the attachment device would be spaced away from a hand area of the covering and not get in the way of any work performed while the user is wearing the hand covering.  
Regarding claim 25, the modified method of use for the hand covering system of Evans (i.e., Evans in view of Steptoe, as discussed with respect to claim 21 above) is silent to explicitly disclosing disposing, via engagement with a fastener coupled to the cuff portion, the hand covering without contacting any outer surfaces of the hand covering, and it cannot be determined from the reference alone if the method step is disclosed.  
However, Evans does teach exchanging a soiled kitchen textile object (i.e., the oven glove) for a fresh one by releasing, with one hand, a clip holding the soiled object.  Only the clip is squeezed by the user to release and remove the soiled object (See Evans, page 2, lines 21-30).  Evans at least suggests that the soiled object can be disposed of since Evans discloses that the object is exchanged for or replaced by another fresh object.  
Therefore, it would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to consider disposing of the soiled object of Evans once the soiled object was exchanged for a fresh object, as it is a well-known concept in usable hand coverings that said coverings are eventually disposed of once they are used beyond their expected life cycle.  Said another way, it is not a novel concept to throw a soiled or used object away.
Claims 22-23 (claim 23 as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Steptoe, as applied to claim 21 above, and further in view of US 2020/0170319 to Kalliontzis et al. (hereinafter, “Kalliontzis”).
Regarding claim 22, Examiner notes that the claim does not further distinguish the method in any patentable sense, but instead recites structural limitations.  That said, the modified hand covering system of Evans (i.e., Evans in view of Steptoe, as discussed with respect to claim 21 above) does not teach wherein the open proximal end of the hand covering is biased towards an open configuration.
However, Kalliontzis, in a related hand covering art, is directed to a mitt system that allows for insertion of a user’s hand thought an opening without manipulation of an external surface (See Kalliontzis, Figs. 11 & 14; abstract) and, further, teaches the aforementioned structural aspects of the claim.  More specifically, Kalliontzis teaches wherein the open proximal end of the hand covering is biased towards an open configuration (See Kalliontzis, Fig. 11; rigid member (44) keeps the mitt opening dilated and accessible to receive a user’s hand; [0033]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified hand covering system of Evans to include the rigid opening member disclosed by Kalliontzis.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified hand covering system of Evans to include the rigid opening member disclosed by Kalliontzis in order to allow a user to insert and remove their hand from the mitt without needing to contact the external surface of the hand covering which may be soiled during a dirty task (See Kalliontzis, abstract; [0001], [0033]).
Regarding claim 23, Examiner notes that the claim does not further distinguish the method in any patentable sense, but instead recites structural limitations.  That said, the modified hand covering system of Evans (i.e., Evans in view of Steptoe and Kalliontzis, as discussed with respect to claims 21 and 22 above) further teaches the structural aspects of wherein the open proximal end of the hand covering defines a tapered opening (See Kalliontzis, Fig. 11; rigid member (44) dilating mitt opening is D-shaped which tapers in width from the middle of the opening toward the sides; [0033]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Steptoe, as applied to claim 21 above, and further in view of USPN 5,864,925 to McGee (hereinafter, “McGee”).
Regarding claim 24, Examiner notes that the claim does not further distinguish the method in any patentable sense, but instead recites structural limitations.  That said, the modified hand covering system of Evans (i.e., Evans in view of Steptoe, as discussed with respect to claim 21 above) does not teach wherein the cuff portion is coupled to a spring biased reel.
However, McGee, in a related retractable hand covering art, is directed to a device having a spring-loaded reel mechanism attachable to a user’s clothing which retractably holds a hand covering for access by a user (See McGee, abstract; Figs. 4-7) and, further, teaches the aforementioned structural aspects of the claim.  More specifically, McGee teaches wherein the cuff portion is coupled to a spring biased reel (See McGee, Fig. 4; cuff portion of glove (11) is attached to spring-loaded reel mechanism (1) via Velcro card (2)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to replace the retraction mechanism of the modified hand covering system of Evans with the spring-loaded reel mechanism disclosed by McGee, as the modification amounts to no more than the simple substitution of one known retraction mechanism for another with nothing more than the reasonable expectation of one retraction mechanism performing just as well as the other to yield predictable results, i.e., retraction of an attached object from an extended state.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Evans and Steptoe, as applied to claim 21 above, and further in view of USPN 10,918,146 to Dickerson et al. (hereinafter, “Dickerson”).
Regarding claim 26, the modified method of use for the hand covering system of Evans (i.e., Evans in view of Steptoe, as discussed with respect to claim 21 above) does not teach disinfecting the hand covering.
However, Dickerson, in a related retractable handing covering art, is directed to a touch protector that is attachable to a user’s garment and may retractably extend from an initial position during use (See Dickerson, abstract; Figs. 1-3).  More specifically, Dickerson teaches disinfecting the hand covering (See Dickerson, Col. 7, lines 1-5).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified method of use for the hand covering system of Evans to further include disinfecting the hand covering as disclosed by Dickerson.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified method of use for the hand covering system of Evans to further include disinfecting the hand covering as disclosed by Dickerson in order to reuse the hand covering portion and extend the useful lifetime of the hand covering before eventual disposal (See Dickerson, Col. 7, lines 1-5). 
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of Steptoe, and further in view of McGee.
Regarding claim 27, Evans teaches a method for interacting with a surface using a hand covering (abstract), the method comprising: coupling the hand covering to a user's clothing such that the hand covering is at a starting position (kitchen textile item for covering a wearer’s hand, i.e., an oven glove, is attached to clothing of a user via attachment device (1) in a first position; See Evans, abstract; page 2, lines 1-15). 
That said, Evans is silent to explicitly disclosing the method steps of inserting a hand of the user into an open proximal end of the hand covering; extending the hand of the user towards and against an interior surface of the hand covering at a closed distal end of the hand covering to move the hand covering away from the starting position and towards the surface; engaging, via an exterior surface of the hand covering, the surface; and removing the hand of the user from the hand covering, wherein the hand covering is configured to automatically retract to the starting position, and it cannot be determined from the reference alone if the method steps are disclosed.
However, Evans does teach use of an oven glove by a user which at least suggests inserting a hand of the user into an open end of the oven glove to contact, in some way, an oven (i.e., engaging a surface of an oven with the oven glove).  Furthermore, Evans teaches extending the oven glove from the first position to a second position while in use and subsequently automatically retracting back to the first position when not in use (See Evans, page 2, lines 1-15).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to consider inserting their hand into the oven glove of Evans in order to use it to engage a surface of an oven by moving their hand against an interior surface of the hand covering and subsequently removing their hand from the oven glove when not using the glove, as the operation of donning a glove by inserting a hand therein, engaging a surface with the gloved hand, and subsequently removing the hand from the glove when no longer required is a well-known concept.
That said, although the hand covering system of Evans teaches a hand covering being coupled to a garment via an extendable member, Evans does not teach the hand covering being coupled to a spring biased reel via a tether retractably wound on the spring biased reel and coupling the spring biased reel to a user's clothing wherein the hand covering retracts via the tether.
However, McGee, in a related retractable hand covering art, is directed to a device having a spring-loaded reel mechanism attachable to a user’s clothing which retractably holds a hand covering for access by a user (See McGee, abstract; Figs. 4-7) and, further, teaches the aforementioned structural aspects of the claim.  More specifically, McGee teaches the hand covering being coupled to a spring biased reel via a tether retractably wound on the spring biased reel and coupling the spring biased reel to a user's clothing wherein the hand covering retracts via the tether (See McGee, Fig. 4; cuff portion of glove (11) is attached to spring-loaded reel mechanism (1) via Velcro card (2) which is coupled to the garment via clip (6) and is configured to extend and retract via retractable cord (8)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to replace the retraction mechanism of the modified hand covering system of Evans with the spring-loaded reel mechanism disclosed by McGee, as the modification amounts to no more than the simple substitution of one known retraction mechanism for another with nothing more than the reasonable expectation of one retraction mechanism performing just as well as the other to yield predictable results, i.e., extension and automatic retraction of an attached object.  
Regarding claim 30, the modified method of use for the hand covering system of Evans (i.e., Evans in view of Steptoe and McGee, as discussed with respect to claim 27 above) is silent to explicitly disclosing disposing, via engagement with a fastener coupled to both the hand covering and the tether, the hand covering without contacting any outer surfaces of the hand covering, and it cannot be determined from the reference alone if the method step is disclosed.  
However, Evans does teach exchanging a soiled kitchen textile object (i.e., the oven glove) for a fresh one by releasing, with one hand, a clip holding the soiled object, the clip also being attached to the tether.  Only the clip is squeezed by the user to release and remove the soiled object (See Evans, page 2, lines 21-30).  Evans at least suggests that the soiled object can be disposed of since Evans discloses that the object is exchanged for or replaced by another fresh object.  
Therefore, it would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to consider disposing of the soiled object of Evans once the soiled object was exchanged for a fresh object, as it is a well-known concept in usable hand coverings that said coverings are eventually disposed of once they are used beyond their expected life cycle.  Said another way, it is not a novel concept to throw a soiled or used object away.
Claims 28-29 (claim 29 as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Steptoe and McGee, as applied to claim 27 above, and further in view of Kalliontzis.
Regarding claim 28, Examiner notes that the claim does not further distinguish the method in any patentable sense, but instead recites structural limitations.  That said, the modified hand covering system of Evans (i.e., Evans in view of Steptoe and McGee, as discussed with respect to claim 27 above) does not teach wherein the open proximal end of the hand covering is biased towards an open configuration.
However, Kalliontzis, in a related hand covering art, is directed to a mitt system that allows for insertion of a user’s hand thought an opening without manipulation of an external surface (See Kalliontzis, Figs. 11 & 14; abstract) and, further, teaches the aforementioned structural aspects of the claim.  More specifically, Kalliontzis teaches wherein the open proximal end of the hand covering is biased towards an open configuration (See Kalliontzis, Fig. 11; rigid member (44) keeps the mitt opening dilated and accessible to receive a user’s hand; [0033]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified hand covering system of Evans to include the rigid opening member disclosed by Kalliontzis.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified hand covering system of Evans to include the rigid opening member disclosed by Kalliontzis in order to allow a user to insert and remove their hand from the mitt without needing to contact the external surface of the hand covering which may be soiled during a dirty task (See Kalliontzis, abstract; [0001], [0033]).
Regarding claim 29, Examiner notes that the claim does not further distinguish the method in any patentable sense, but instead recites structural limitations.  That said, the modified hand covering system of Evans (i.e., Evans in view of Steptoe, McGee, and Kalliontzis, as discussed with respect to claims 27 and 28 above) further teaches the structural aspects of wherein the open proximal end of the hand covering defines a tapered opening (See Kalliontzis, Fig. 11; rigid member (44) dilating mitt opening is D-shaped which tapers in width from the middle of the opening toward the sides; [0033]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Steptoe and McGee, as applied to claim 27 above, and further in view of Dickerson.
Regarding claim 31, the modified method of use for the hand covering system of Evans (i.e., Evans in view of Steptoe and McGee, as discussed with respect to claim 27 above) does not teach disinfecting the hand covering.
However, Dickerson, in a related retractable handing covering art, is directed to a touch protector that is attachable to a user’s garment and may retractably extend from an initial position during use (See Dickerson, abstract; Figs. 1-3).  More specifically, Dickerson teaches disinfecting the hand covering (See Dickerson, Col. 7, lines 1-5).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified method of use for the hand covering system of Evans to further include disinfecting the hand covering as disclosed by Dickerson.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified method of use for the hand covering system of Evans to further include disinfecting the hand covering as disclosed by Dickerson in order to reuse the hand covering portion and extend the useful lifetime of the hand covering before eventual disposal (See Dickerson, Col. 7, lines 1-5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2002/0000455 to Condliff et al.; and US 2009/0266861 to Helmer are each directed to retractable hand covering devices for cleaning purposes.  US 2008/0019618 to Dayton et al.; USPN 4,645,251 to Jacobs; US 2019/0133849 to Geer; US 2008/0174128 to Jezzi; US 2005/0052037 to Spuck; USPN 6,116,668 to Carpol; US 2009/0144925 to Orffeo; and USPN 6,516,469 to Schaetzel are each directed to a disposable waste bag or glove.  Non-patent literature “DIY washable and reusable dog waste bags” is directed to a clothing mountable sanitary bag and method of use. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JAMESON D COLLIER/Primary Examiner, Art Unit 3732